ORDER
PER CURIAM
Michele Anderson (“Claimant”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) denying Claimant unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).